— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J.), rendered February 5, 1985, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we are satisfied that it was legally sufficient to establish that the complainant suffered "physical injury” within the meaning of Penal Law § 10.00 (9) (see, People v Harper, 145 AD2d 933, affd 75 NY2d 313; People v Contes, supra, at 621). As a result of being beaten with the metal handle of a cane on the head and face by the defendant, the complainant, who was described as bleeding profusely from the head and face, sustained an abrasion and swelling on the right side and rear portion of his skull, and a large swelling on his cheek in the area of his left eye. He was diagnosed as having a possible fracture in the area directly under his left eyeball and was given an ice pack and medication. He now wears corrective lenses as a result of this incident. Moreover, upon the exercise of our factual *903review power, we are satisfied that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Bracken and Pizzuto, JJ., concur.